Citation Nr: 1613494	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  14-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1. Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.  

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a compensable rating for tinea cruris.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for tinea cruris.  In November 2015, a videoconference hearing (on the sole issue regarding the rating for tinea cruris) was held before the undersigned; a transcript of the hearing is in the  record.  At the hearing, the Veteran was granted a 90-day abeyance period for the submission of additional evidence.  

An August 2014 rating decision denied service connection for hypertension and continued a 70 percent rating for PTSD.  A statement by the Veteran received in October 2014 expresses disagreement with the August 2014 rating decision.  The Board takes jurisdiction over these issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

[An appeal seeking VA education benefits is currently pending at the Board and will addressed in a separate decision by the Veterans Law Judge who conducted the hearing in that matter.]

The issues of service connection for hypertension, to include as secondary to service-connected coronary artery disease, and entitlement to a rating in excess of 70 percent for PTSD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  



FINDING OF FACT

In a November 30, 2015, written statement, prior to the promulgation of a Board decision in the matter, the Veteran's representative withdrew his appeal seeking a compensable rating for tinea cruris; there is no question of fact or law remaining for the Board to consider in that matter.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met with respect to the issue of entitlement to a compensable rating for tinea cruris; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.  

In a November 30, 2015 written statement the Veteran's representative withdrew his appeal seeking a compensable rating for tinea cruris.  Hence, there is no allegation of error in fact or law for appellate consideration regarding the rating tinea cruris, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal seeking a compensable rating for tinea cruris must be dismissed.  


ORDER

The appeal seeking a compensable rating for tinea cruris is dismissed.  


REMAND

As is noted in the Introduction above, in a statement received on October 14, 2014, the Veteran disagreed with the August 2014, rating decision denials of service connection for hypertension and a rating in excess of 70 percent for PTSD.  That statement is a timely NOD with the August 2014 rating decision.  Thus, the Veteran has initiated an appeal on that issue.  As an SOC addressing those issue has not yet been issued, the Board is required to remand the matters for such action.  See Manlincon, 12 Vet. App. 238.  The Veteran is advised that these matters are not fully before the Board, and will be so only if he perfects his appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

The AOJ should issue an appropriate SOC addressing the matters of service connection for hypertension and entitlement to a rating in excess of 70 percent for PTSD, remind the Veteran that to perfect his appeal he must file a timely substantive appeal, advise him of the time limit for submitting a substantive appeal, and afford him the opportunity to do so.  If this occurs the matters should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


